Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled December 16, 2020 has been considered and entered. Accordingly, Claims 1 – 15 are pending in this application. Additionally claims 1 – 4, 6 – 9 and 11 – 14 are amended. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael A. Dryja (Reg No. 39,662) on 1/25/2021.

The application has been amended as follows:

	at least one memory storing computer-programs; and
	at least one processor executing the computer-programs to perform: 
	acquiring a plurality of tree structure data in which information groups are represented by tree structures based on a distance between pieces of information, the plurality of tree structure data including first tree structure data and second tree structure data, and each of the plurality of tree structure data being configured such that a distance between pieces of information included in a child node connected to a parent node is less than a distance between pieces of information included in the parent node, and also a distance between pieces of information included in a node decreases as the node gets closer to an end node of the tree structure; and
	generating merged tree structure data merging the plurality of tree structure data acquired, wherein
	the at least one processor is configured to perform: 
	for first information of the first tree structure data and second information of the second tree structure data satisfying a condition indicating that the distance between the first information and the second information has decreased has decreased 
	reorganizing the second information and the third information based on similarity between the second information and the third information to generate subtree structure data including the second information and the third information, the subtree structure data connected to the first information in the merged tree structure data. 

 2. (Previously presented)  The information processing device according to claim 1, wherein
	the at least one processor is further configured to perform: 

	when information including a child node in the merged subtree is referred to as fourth information and information not including a child node in the merged subtree is referred to as fifth information, connecting a child node and below to the fifth information, the child node and below connected to the fifth information in the tree structure data including the fifth information; and 
	after selecting root nodes of ,each of the plurality of tree structure data as the nodes of interest and the generation of the merged subtree and the connection of the child node and below to the fifth information, selecting, as new nodes of interest, a child node connected to the fourth information in the merged subtree and a child node connected to the fourth information in the tree structure data including the fourth information, and executing the generation of the merged subtree and the connection of the child node and below to the fifth information repeatedly. 

 3. (Previously presented)  The information processing device according to claim 1, wherein
	the at least one processor is further configured to perform:
	adjusting the merged subtree such that a distance between the fourth information in the merged subtree and each information included in a grandchild node of the fourth information and below is less than a criterion value for the each piece of information being included in the child node of the fourth information or below. 

 4. (Previously presented)  The information processing device according to claim 3, wherein
	the at least one processor is further configured to perform:
	deleting, from the merged subtree, information a distance from which to the fourth information is greater than the criterion value out of one or more pieces of information included in a grandchild node of the fourth information and below in the 

 5. (Previously presented)  The information processing device according to claim 1, further comprising: 
	a storage for storing the tree structure data constructed for each range of time or space in which target information is acquired, wherein 
	the at least one processor is further configured to perform:
	acquiring, from the storage, the plurality of tree structure data constructed for each range including a part overlapping a designated range of time or space; and
	generating the merged tree structure data for a designated range of time or space by merging each of the plurality of tree structure data. 

 6. (Currently amended)  A method comprising, by a computer device:
	acquiring a plurality of tree structure data in which information groups are represented by tree structures based on a distance between pieces of information, the plurality of tree structure data including first tree structure data and second tree structure data, and each of the plurality of tree structure data being configured such that a distance between pieces of information included in a child node connected to a parent node is less than a distance between pieces of information included in the parent node, and also a distance between pieces of information included in a node decreases as the node gets closer to an end node of the tree structure; and
	generating merged tree structure data merging the plurality of tree structure data acquired, wherein
	the generating the merged tree structure data comprises: 
	for first information of the first tree structure data and second information of the second tree structure data satisfying a condition indicating that the distance between the first information and the second information has decreased has decreased 
	reorganizing the second information and the third information based on similarity between the second information and the third information to generate subtree structure data including the second information and the third information, the subtree structure data connected to the first information in the merged tree structure data. 

 7. (Previously presented)  The method according to claim 6, further comprising:
	when the computer device performs the merger,
	selecting root nodes of the plurality of tree structure data as nodes of interest;
	generating a merged subtree reorganizing a plurality of pieces of information including information included in each of the nodes of interest such that the plurality of pieces of information are represented by the tree structure; and 
	inserting the generated merged subtree into a position based on the node of interest in the merged tree structure data;
	when information including a child node in the merged subtree is referred to as fourth information and information not including a child node is referred to as fifth information,
	connecting a child node and below connected to the fifth information in the tree structure data including the fifth information; 
	selecting, as new nodes of interest, a child node connected to the fourth information in the merged subtree and a child node connected to the fourth information in the tree structure data including the fourth information; and 
	repeating the reorganization and the insertion of the new merged subtree, and restoration of the child node. 

 8. (Previously presented)  The method according to claim 6, further comprising,
	when the computer device performs the merger,
	adjusting the merged subtree such that a distance between the fourth information in the merged subtree and each information included in a grandchild node of the fourth 

 9. (Previously presented)  The method according to claim 8, further comprising,
	when adjusting the merged subtree,
	deleting, from the merged subtree, information a distance from which to the fourth information is greater than the criterion value out of one or more pieces of information included in a grandchild node of the fourth information and below in the merged subtree; and 
	inserting deleted information into the merged tree structure data the repetition processing on which is completed.

 10. (Previously presented) The method according to claim 6, further comprising: 
	storing, in a storage, the tree structure data constructed for each range of time or space in which target information is acquired;
	acquiring, from the storage, the plurality of tree structure data constructed for each range including a part overlapping a designated range of time or space; and, 
	when the computer device performs the merger, 
	generating the merged tree structure data for a designated range of time or space by merging each of the plurality of tree structure data. 

 11. (Currently amended)   A non-transitory program recording medium having a program recorded thereon, the program causing a computer device to execute:
	acquiring a plurality of tree structure data in which information groups are represented by tree structures based on a distance between pieces of information, the plurality of tree structure data including first tree structure data and second tree structure data, and the plurality of tree structure data being configured such that a distance between pieces of information included in a child node connected to information included in a parent node is less than a distance between pieces of information included in the parent node, and also a distance between pieces of decreases as the node gets closer to an end node of the tree structure; and,
	in order to generate merged tree structure data merging the plurality of tree structure data,
	for first information of the first tree structure data and second information of the second tree structure data satisfying a condition indicating that the distance between the first information and the second information has decreased has decreased 
	reorganizing the second information and the third information based on similarity between the second information and the third information to generate subtree structure data including the second information and the third information, the subtree structure data connected to the first information in the merged tree structure data. 

 12. (Currently amended)  The non-transitory program recording medium according to claim 11 having the program recorded thereon, the program causing the computer device to further execute: 
	selecting root nodes of the plurality of tree structure data as the nodes of interest; 
	generating a merged subtree reorganizing a plurality of pieces of information including information included in each of the nodes of interest such that the plurality of pieces of information are represented by the tree structure; 
	inserting a generated merged subtree into a position based on the node of interest in the merged tree structure data;
	when information including a child node in the merged subtree is referred to as fourth information and information not including a child node is referred to as fifth information, restoring a child node and below connected to the fifth information in the tree structure data including the fifth information by connecting the child node and below to the fifth information; and


 13. (Currently amended)  The non-transitory program recording medium according to claim 11 having the program recorded thereon, the program causing the computer device to further execute: 
	adjusting the merged subtree such that a distance between the fourth information in the merged subtree and each information included in a grandchild node of the fourth information and below is less than a criterion value for being included in the child node of the fourth information or below. 

 14. (Currently amended)  The non-transitory program recording medium according to claim 13 having the program recorded thereon, the program causing the computer device to further execute: 
	deleting, from the merged subtree, information a distance from which to the fourth information is greater than the criterion value out of one or more pieces of information included in a grandchild node of the fourth information and below in the merged subtree; and 
	inserting deleted information into the merged tree structure data the repetition processing on which is completed. 

 15. (Currently amended)  The non-transitory program recording medium according to claims 11 having the program recorded thereon, the program causing the computer device to further execute:
	storing, in a storage, the tree structure data constructed for each range of time or space in which target information is acquired;
	acquiring, from the storage, the plurality of tree structure data constructed for each range including a part overlapping a designated range of time or space; and
	generating the merged tree structure data for a designated range of time or space by merging each of the plurality of tree structure data.

Response to Arguments

Applicant's arguments filed December 16, 2020 have been fully considered and persuasive. For Examiners response, see discussion below:

Applicant’s arguments, see page 10, with respect to the rejection(s) of claim(s) 1 – 15 under 35 USC § 103 have been fully considered and are persuasive. The rejection made under 35 USC § 103 for claims 1 – 15 have been withdrawn.

Allowable Subject Matter

Claims 1 – 15 are allowed.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167